             Case 3:20-cv-05376-BHS Document 19-17 Filed 07/01/20 Page 1 of 1




 1

 2

 3

4
                               UNITED STATES DISTRICT COURT
 5                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
6
     IN THE MATTER OF THE COMPLAINT                             Case No. 3:20-cv-05376-BHS
 7   OF THE SCANDIES ROSE FISHING
     COMPANY, LLC AND MATTSEN                                              IN ADMIRALTY
8    MANAGEMENT, LLC, AS OWNERS
     AND/OR OPERATORS OF THE VESSEL                               LCL 7(h)(3) ORDER DIRECTING
9    SCANDIES ROSE, OFFICIAL NUMBER                                PETITIONER TO RESPOND TO
     602351, FOR EXONERATION FROM                                    CLAIMANTS MOTION FOR
10   AND/OR LIMITATION OF LIABILITY                           RECONSIDERATION OF THIS COURT’S
                                                              6/17/20 ORDER REGARDING INITIAL
11
                                                               DISCLOSURES, JOINT STATUS
12                                                           REPORT, DISCOVERY, DEPOSITIONS
                                                                  AND EARLY SETTLEMENT
13                                                                      WA US D Ct. LCR 7(e)
14

15

16           IT IS ORDERED on good cause shown in Claimants July 1, 2020 Motion to Reconsider

17   that Petitioner shall respond to said Motion by July ____, 2020 and Claimants may file a reply __

18   days thereafter.
19
             DONE this __ day of July 2020
20

21
                                                                ____________________________
22
                                                                Benjamin H. Settle
23                                                              United States District Judge

24

25

26    Claimant Estate of Barbara Coggan et al Answer, Affirmative                    Lawr en c e D elay Attor n ey
                                                                                       232 “A” ST. SUITE 8
      Defenses and Claims to Complaint for Exoneration                                    PO BOX 698
      From or Limitation of Liability and Claim For Damages - 1                    FRIDAY HARBOR WA 98250
                                                                                       PH 360-378-6976
                                                                                  lcdel ay@r ocki sla nd.c om
